 

Exhibit 10.3

 

[t1702057_ex10-3p1.jpg] 

 

Exhibit 10.3 THIRD REAFFIRMATION OF GUARANTY AGREEMENT The undersigned
("Guarantors") have executed and delivered to BANKWELL BANK (the "Lender") one
or more guaranty agreement(s) pursuant to the Unlimited Guaranty of Guarantors
dated December 18, 2014, as reaffirmed by Reaffirmation of Amendment to Guaranty
Agreement dated March 15, 2016, as reaffirmed by Second Reaffirmation of
Guaranty Agreement dated February 8, 2017 (the "Guaranty") pursuant to which
Guarantors absolutely and unconditionally, jointly and severally, guaranty the
repayment of all of the obligations and liabilities of SACHEM CAPITAL CORP. (the
"Borrower") to Lender as described in the Guaranty, pursuant to the Second
Amended and Restated Commercial Revolving Loan and Security Agreement, of even
date herewith (the "Loan Agreement"). On the date hereof, pursuant to the
Modification to Second Amended and Restated Commercial Revolving Loan and
Security Agreement of even date herewith, Lender has agreed to continue to make
additional loans, advances or credit facilities (collectively, the
"Obligations") available to Borrower on the condition that Guarantors reaffirm
their absolute and unconditional joint and several guaranty of the existing
liabilities and obligations as described in the Guaranty and agrees to guaranty
such Obligations of Borrower to Lender. In consideration for Lender's agreement
to provide the Obligations, the undersigned Guarantors acknowledge and agree as
follows: (i) All of the obligations of Guarantors to Lender as described in that
certain Guaranty remain in full force and effect and the obligations of
Guarantors under the Guaranty shall include, without limitation, the repayment
of all Obligations of Borrower to Lender. All such obligations of Borrower will
be absolutely and unconditionally guaranteed by Guarantors in accordance with
the terms of the Guaranty. (ii) Guarantors hereby make for the benefit of Lender
each of the representations and warranties set forth in the Guaranty on the date
hereof. (iii) Guarantors consent to the execution and delivery of any Loan
Documents (as defined in the Loan Agreement) entered into by and between
Borrower and Lender relating to the Obligations. (iv) Guarantors confirm that
any collateral provided, if any, to secure their guaranteed obligations shall
continue unimpaired and in full force and effect, and shall cover and secure
Guarantors' existing and future guaranteed obligations to Lender. (v) At any
time and from time to time, promptly upon the request of Lender, each Guarantor
shall furnish to Lender all information requested by Lender and relating to any
Guarantor or the business, operations, assets, affairs or condition of any
Guarantor, including, without limitation, verification of liquidity on an
ongoing basis. (vi) Guarantors hereby reaffirm and restate their absolute and
unconditional joint and several guaranty of, and agreement to become surety for,
the full and prompt payment and performance of the obligations and liabilities
of Borrower described in the Guaranty as if it were primarily liable and
obligated thereunder, as well as any and all Obligations of Borrower to Lender,
whether now existing or hereafter arising. REMAINDER OF PAGE INTENTIONALLY LEFT
BLANK SIGNATURE PAGE FOLLOWS

 



   

 

 

[t1702057_ex10-3p2.jpg] 

 In WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed and delivered this Third Reaffirmation of and Amendment to Guaranty
Agreement on the '30th day of June 2017. SIGNED, SEALED AND DELIVERED
GUARANTORS: IN THE PRESENCE OF (AS TO ALL): Name: LISA A. SCALISE NAME: Rita
Davis John L. Villano, Individually Jeffrey C. Villano, Individually JJV, LLC, a
Connecticut limited liability company By: Name: Jeffrey C. Villano Its: Manager
By: Name: John C. Villano Its: Manager - 2 - 

 



   

 

 

[t1702057_ex10-3p3.jpg] 

 

 STATE OF CONNECTICUT ) ) ss: Branford COUNTY OF NEW HAVEN ) Before me, the
undersigned, this 29th day of June 2017, personally appeared John L. Villano,
signer and sealer of the foregoing instrument and acknowledged the same to beh
is free act and deed, before me. Name: Lisa A. Scalise, ESQ Commissioner of the
Superior Court Notary Public My Commission Expires: STATE OF CONNECTICUT) ) ss:
Branford COUNTY OF NEW HAVEN) Before me, the undersigned, this 29th day of June
2017, personally appeared, Jeffrey C. Villano signer and sealer of the foregoing
instrument and acknowledged the same to be his free act and deed, before me.
Name: Lisa A. Scalise, ESQ Commissioner of the Superior Court Notary Public My
Commission Expires: - 3 -

 



   

 

 

[t1702057_ex10-3p4.jpg] 



STATE OF CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN) Before me, the
undersigned, 29th day of June 2017, personally appeared Jeffrey C. Villano,
known to me to be a Manager of JJV, LLC, a Connecticut limited liability
company, and that he as such Manager, acknowledged the execution of the
foregoing instrument to be his free act and deed as such Manager and the free
act and deed of said limited liability company, before me. Name: Lisa A.
Scalise, ESQ Commissioner of the Superior Court Notary Public My Commission
Expires: STATE OF CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN) Before me,
the undersigned 29th day of June 2017, personally appeared John L. Villano,
known to me to be a Manager of JJV, LLC, a Connecticut limited liability
company, and that he as such Manager, acknowledged the execution of the
foregoing instrument to be his free act and deed as such Manager and the free
act and deed of said limited liability company, before me. Name: Lisa A.
Scalise, ESQ Commissioner of the Superior Court Notary Public My Commission
Expires: - 4 -





 



   

 